DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: typographical errors. 
Line 7 should be amended as follows “wherein a distal-facing end of the outer tractor pusher.”
Line 17 should be amended as follows “withdrawing the self-rolling apparatus removing the material from the blood vessel” as recited in the preamble. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner tractor portion" in line 9. There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 are also rendered indefinite due to their dependency from indefinite claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,610,245 in view of Lund-Clausen (US Pub. No. 2015/0005781). 
The patent claims also recite a self-rolling apparatus comprising a tractor tube, an outer tractor pusher, and an inner tractor puller (claims 1, 14, 28), wherein pulling the inner tractor puller compresses an outer tractor tube portion of the tractor tube (claims 1, 14, 28), the compressed outer tractor tube portion has a column strength that resists collapsing up to at least 500g of compression (claims 5 and 14), and pulling the inner tractor puller proximally causes the outer tractor tube portion at a distal facing region of the tractor tube to roll over itself, unsupported, and invert into the inner tractor tube portion (claims 1, 14, and 28), the outer tractor tube portion has a braid angle in a proximal to distal axis in a compressed configuration that is between 80 and 170 degrees, the inner tractor tube portion has a braid angle in the proximal to distal axis under tension of less than 80 degrees (claims 1 and 19), the outer tractor tube portion of the tractor tube expands to have an outer diameter that is greater than an outer diameter of the outer tractor pusher (claims 3, 4, 16, 17, and 28), and an access catheter enclosing the tractor tube, outer tractor pusher, and inner tractor puller (claims 3, 4, 16, and 17), wherein the outer tractor tube portion is inverted over the inner tractor puller in an un-deployed configuration within the distal access catheter (claims 1, 3, 4, 14, 16, and 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the method steps of advancing, pulling, and deploying as recited in the examined application claims with the patent’s claimed invention as doing so would have merely been performing the steps intended for operating the patent’s claimed device.
The patent claims fail to recite using the device in a method of removing a material from a body lumen comprising engaging the material with the tractor tube as it rolls over itself so that the material is pulled into the tractor tube, wherein the material comprises a tissue or a clot and the body lumen comprises a vessel. 
Lund-Clausen also discloses a self-rolling apparatus comprising a tractor tube (basket 14). Lund-Clausen teaches using the apparatus to remove a material (24) from a body lumen (22) comprising engaging the material (24) with the tractor tube (14) as it rolls over itself so that the material is pulled into the tractor tube (for example, see Figures 1-3), wherein the material comprises a tissue or a clot and the body lumen comprises a vessel (for example, see paragraph 37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the patent’s claimed device in a method of removing a material from a body lumen comprising engaging the material with the tractor tube as it rolls over itself so that the material is pulled into the tractor tube, wherein the material comprises a tissue or a clot and the body lumen comprises a vessel, as taught by Lund-Clausen in order to safely and effectively remove unwanted material from a patient that could cause harmful effects to a patient (see Lund-Clausen’s paragraph 3).
With further respect to claims 3 and 14, Lund-Clausen also teaches bracing a distal facing end of an outer tractor pusher (12) against a tapered face of the tractor tube (14) that is proximal to an outer tractor tube portion (for example, see Figure 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of bracing a distal facing end of the outer tractor pusher against a tapered face of the tractor tube that is proximal to the outer tractor tube portion with the patent’s claimed apparatus as taught by Lund-Clausen as doing so would have formed a portion to engage the material within the tractor tube for removal thereof (see Lund-Clausen’s Figure 2).
With further respect to claims 4, 10, and 18, the patent claims also recite that the apparatus is configured to pass a guidewire and comprises a vacuum source coupled to the tractor tube configured to apply a vacuum therethrough (claims 12, 13, 16, and 27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have advanced a guidewire within the body lumen to the material, advance the apparatus over the guidewire through the body lumen until the apparatus is proximate to the material, and apply aspiration through the tractor as doing so would have merely been performing the steps intended for operating the device to safely and effectively remove unwanted material from a patient that could cause harmful effects to a patient.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund-Clausen (US Pub. No. 2015/0005781).
Lund-Clausen discloses a method of removing a material (24) from a blood vessel (22) comprising advancing a distal end of a self-rolling apparatus through the blood vessel to the material (for example, see Figure 1), wherein the self-rolling apparatus comprises a tractor tube (14, which is depicted as a tube in Figure 3), an outer tractor pusher (12), and an inner tractor puller (20), deploying the tractor tube (14) of the self-rolling apparatus so that an outer tractor tube portion (a portion of 14 distal to 12) of the tractor tube (14) expands to have an outer diameter that is greater than an outer diameter of the outer tractor pusher (for example, see Figure 2), wherein a distal-facing end of the outer [tractor pusher] (12) is braced against a tapered face of the tractor tube (14) proximal to the outer tractor tube portion (for example, see Figure 2), and wherein the outer tractor tube portion inverts over itself at a distal-facing region of the tractor tube and extends proximally within the outer tractor tube portion as an inner tractor tube portion that is coupled to the inner tractor puller (for example, see Figure 1), pulling the inner tractor puller (20) proximally to compress the outer tractor tube portion of the tractor tube (14) and cause the outer tractor tube portion of the tractor tube (14) to roll over itself, unsupported, at the distal-facing region and to invert into the inner tractor tube portion (for example, see Figures 2-3), engaging the material (24) with the tractor tube (14) as it rolls over itself so that the material is pulled into the tractor tube (for example, see Figures 2-3) and withdrawing the self-rolling apparatus holding [removing] the material from the blood vessel (for example, see paragraphs 42-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 25, 2022